Per Curiam.
— The Limitation in the Act of 1803, is neither altered nor supplied, and it certainly is not expressly repealed. But the legislature has changed the method of proceeding in actions on official bonds; and what then ? It follows not that there was a design to repeal the limitation in favour of sheriff’s sureties. The first judgment is cautionary for those who come afterwards, but it does not necessarily supersede the limitation which was applicable to separate actions, when every injured party sued for himself. The proviso which contained the limitation in the Act of 1803 was, “ that such suit or suits against such sureties shall not be sustained unless the same be instituted within five years after the date of the obligation or recognizance;” and hence an argument, that if the suit, which is the basis of every subsequent proceeding, is in time, every subsequent proceeding must be so also. But a suggestion or scire facias on a judgment may be considered as a new suit. A scire facias is sometimes called so in terms; and the suggestion of a distinct cause of action by a third person, is the legal demand of a right, and within the spirit, if not within the letter of the proviso. We must remember that these revised statutes which made extensive changes in the arrangement of the laws, necessarily left much to be adjusted by the courts; and we are consequently bound to preserve every provision which has not been expressly or necessarily repealed. The oppression that was once felt by reason of the interminable responsibility of *188sheriffs’ sureties would be felt again, and we cannot think there was any design to restore it. If the intention was to repeal the proviso of 1803, it ought to have been declared; but no more is said to be repealed than is altered or supplied, and this proviso has neither been re-enacted nor modified. The limitation consequently remains in force.
Judgment affirmed.